IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 02-41165
                          Summary Calendar


ELIJAH W RATCLIFF

                 Plaintiff - Appellant

     v.

SOUTHERN C/P/D INC.; SOUTHERN CHRYSLER, PLYMOUTH, DODGE,
JEEP, EAGLE; BANK ONE NA

                 Defendants - Appellees

                         --------------------
            Appeal from the United States District Court
                  for the Eastern District of Texas
                         USDC No. 9:01-CV-318
                         --------------------
                            March 19, 2003

Before KING, Chief Judge, and BARKSDALE and STEWART, Circuit
Judges.

PER CURIAM:*

     Elijah W. Ratcliff appeals the district court’s dismissal,

pursuant to FED. R. CIV. P. 12(b), of his civil complaint for

lack of subject matter jurisdiction and for failure to state a

claim.    He argues that his pleadings satisfied the standard under

Rule 12(b)(6) for stating a claim because the pleadings gave fair

notice to the defendants of the bases for his suit.     Ratcliff

does not challenge the district court’s ruling that diversity

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-41165
                                -2-

jurisdiction is lacking or that supplemental jurisdiction should

not be exercised over his state law claims.    Therefore, those

issues are deemed abandoned.     See Yohey v. Collins, 985 F.2d 222,

224-25 (5th Cir. 1993).   Ratcliff’s motion to strike the

appellees’ briefs is DENIED.

     This court reviews the district court’s Rule 12(b)(6)

dismissal de novo.   Jackson v. City of Beaumont Police Dep’t, 958

F.2d 616, 618 (5th Cir. 1992).    Contrary to Ratcliff’s apparent

contention, simply setting forth the federal statutes upon which

his claims were allegedly based is insufficient to meet the

standard under Rule 12(b)(6).    Although in reviewing a Rule

12(b)(6) dismissal, this court takes as true the allegations of

the complaint, this court cannot assume facts that were not

alleged.   Robertson v. Plano City of Texas, 70 F.3d 21, 23 (5th

Cir. 1995).

     To the extent that Ratcliff is contending that his general

allegation that Southern maintained a discriminatory policy was

sufficient to set forth a claim under the civil rights and fair

credit statutes, his argument is without merit.     “Although [this

court] must accept as true the well-pleaded allegations of a

complaint dismissed for failure to state a claim, [this court]

do[es] not accept as true conclusionary allegations in the

complaint.”   Kaiser Aluminum & Chemical Sales, Inc. V. Avondale

Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982).

Furthermore, Ratcliff’s factual allegations that another car
                          No. 02-41165
                               -3-

dealership was able to offer him an interest rate lower than 10.9

percent and to offer him financing through DaimlerChrysler

Corporation do nothing to set forth a claim of discriminatory

conduct on the part of Southern or Bank One in violation of the

civil rights and fair credit statutes.

     Based on the foregoing, the district court’s judgment is

AFFIRMED.

     JUDGMENT AFFIRMED; MOTION TO STRIKE DENIED.